Allowable Subject Matter
	Claims 1, 4, 6-19 and 21 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “a display layer located on top of the substrate, wherein the display layer comprises a primary display area and a secondary display area, the secondary display area comprises n sub-pixel sequences, n being a positive integer, each of the n sub-pixel sequences comprises at least two sub-pixels of identical color, the at least two sub-pixels of identical color share one wire, the n sub-pixel sequences are arranged one by one along a target direction, the n sub-pixel sequences comprise at least one red sub-pixel sequence, one green sub-pixel sequence, and one blue sub-pixel sequence, and the at least one red sub-pixel sequence, one green sub-pixel sequence, and one blue sub-pixel sequence are arranged alternately one by one along the target
direction.” as claimed (emphasis added).
	As to claim 16, the prior art of record fails to teach or suggest, either alone or in combination “a display layer located on top of the substrate, wherein the display layer comprises a primary display area and a secondary display area, the secondary display area comprises n sub-pixel sequences, n being a positive integer, each of the n sub-pixel sequences comprises at least two sub-pixels of identical color, the at least two sub-pixels of identical color share one wire, the n sub-pixel sequences are arranged one by one along a target direction, the n sub-pixel sequences comprise at least one red sub-pixel sequence, one green sub-pixel sequence, and one blue sub-pixel sequence, the at least one red sub-pixel sequence, one green sub-pixel sequence, and one blue 
	As to claim 18, the prior art of record fails to teach or suggest, either alone or in combination “a substrate: and a display layer located on top of the substrate, wherein the display layer comprises a primary display area and a secondary display area, the secondary display area comprises n sub-pixel sequences, n being a positive integer, each of the n sub-pixel sequences comprises at least two sub-pixels of identical color, the at least two sub-pixels of identical color share one wire, the n sub-pixel sequences are arranged one by one along a target direction, the n sub-pixel sequences comprise at least one red sub pixel sequence, one green sub-pixel sequence, and one blue sub-pixel sequence, and the at least one red sub-pixel sequence, one green sub-pixel sequence, and one blue sub-pixel sequence are arranged alternately one by one along the target direction, the method comprising: sending a first synchronization signal to the primary display area, and sending a second synchronization signal to the secondary display area, the first synchronization signal and the second synchronization signal being for controlling -simultaneous display of content by both the primary display area and the secondary display area, wherein display in the primary display area and display 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SEJOON AHN/Examiner, Art Unit 2628